DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 12-28 have been presented for examination on merit. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15, 17-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett et al (US 20100233098) in view of Okamoto et al (US 20100151046).

Bennett et al teach aqueous hard surface treatment compositions necessarily comprise an alcohol constituent selected from the group consisting of methanol, ethanol, n-propanol, isopropanol, n-butanol, benzyl alcohol, and mixtures thereof.  
Bennett et al disclose a hard surface treatment composition which comprises an alcohol constituent, an effective amount of a pH adjusting agent such that the pH range of the composition is from about 7.0 to about 13.0; optionally, one or more constituents selected from the group consisting of antimicrobials, corrosion inhibitors, perfumes, surfactants, propellants, pH buffers, water, etc, (See [0008] and [0023]).  It is further disclosed that the antimicrobial constituent is quaternary ammonium compound having antimicrobial properties or salt form thereof, most desirably is a non-chloride ion containing quaternary ammonium antimicrobial having antimicrobial properties (See [0011] and [0027]).  The said compositions exhibit antimicrobial efficacy against poliovirus (type 1) (See [0013] [0014]). 
a sole organic constituent such as ethanol. The alcohol constituent comprises from about 40 and 70 % ("% wt") of the total weight of the said composition (See [0018]). The said compositions may contain 45% wt. ethanol which is effective against Poliovirus (type 1) when at a pH of 11.5 or greater. The higher the pH, the lower amount of alcohol, or the lower the pH, the higher amount of alcohol, have been found to be effective, and appear to define an inverse proportional relationship between these two technical aspects of the said compositions (See [0021]).
It is further disclosed that the said compositions may also include one or more surfactants selected from nonionic, anionic, cationic surfactants, zwitterionic and amphoteric surfactants in effective amounts. The said surfactants may improve surface wetting of the compositions and to improve evenness of distribution of the said composition on a hard surface as well as its contact therewith (See [0037]). Other surfactant compounds that are suitable include ethanolamine and alcohol ethoxylate (See [0041], [0043] and [0045]). 
Examples of preferred cationic surfactant compositions useful in the said composition include quaternary ammonium compounds and salts thereof, such as ethyl dimethyl benzyl ammonium chloride. Particularly useful quaternary germicides include alkyl dimethyl benzyl ammonium chlorides or n-alkyl dimethyl benzyl ammonium saccharinate (See [0027], [0028] and [0030]).
Bennett et al disclose that the log reduction of poliovirus by the application of said compositions to hard surfaces are shown in Examples and Tables. Table 1 show a log reduction from 0.0 to 3, or up to 6 (See Tables 1 and 6A-6D). 
It is disclosed that the compositions can be prepared by entirely conventional procedures, e.g. by simple mixing of measured amounts of the required constituents and providing them to the ultimate container or substrate within which they are packaged for storage and ultimate use by a consumer (See [0058]). 
The said compositions may be formulated with conventional propellants for dispensing as aerosols from conventional pressurized containers. The compositions can be packaged in conventional, ready-to-use dispensing systems such as packaged in aerosol form in conventional aerosol containers (See [0050], [0031] and [0054]).
Bennett et al further discloses that the method for determining the efficacy of various Example formulations recited above against specific microorganisms was generally in accordance with one or more of the protocols. The method for determining the efficacy of various formulations against the bacteria mentioned above was based on the standard ASTM E 1153-87 Standard Test Method for Efficacy of Sanitizers Recommended for Inanimate Non-Food Contact Surfaces, EPA-Virucidal Test Method as specified in the US EPA Pesticide Assessment Guidelines Subdivision G: Product Performance 91-2(f) Products for Use on Hard Surfaces, or AOAC Germicidal Spray Products Test or the AOAC Tuberculocidal Activity of Disinfectant Spray Products Test. A representative film of target bacteria or other microorganism was dried on a hard, non-porous surface (e.g., glass slide). The treated slides were then treated with the test formulations for a contact time of ten minutes. After exposure, the treated slides were transferred to vessels containing neutralizing media and assayed for survivors. 
Bennett et al lack a specific disclosure on the addition of a zinc ion source. This however is well known and obvious to one of ordinary skill in the art as shown by Okamoto et al.

Okamoto et al teach a disinfectant comprising from 40% w/w of ethanol, isopropyl alcohol or a mixture thereof and up to 0.1% w/w of a zinc-containing compound which releases zinc ions in a solution (see abstract and [0013]-[0014]). It is disclosed that such a disinfectant is highly effective against viruses such as polioviruses and adenoviruses (See [0015] and [0065]). The formulations also comprise lactic acid and citric acid which produce a synergistic effect with ethanol (See [0022]). 
Okamoto et al teach that the zinc-containing compound for the said compositions include zinc sulfate, zinc acetate, zinc lactate, etc (See [0026]). 
Okamoto et al disclose that the pH of the formulations can be adjusted to about 8 (see [0030]) and can contain additional microbicidal agents such as benzalkonium chloride (See [0033]).
Okamoto et al conclude that the said disinfectant has an extremely excellent fast-acting and persistent effect, and thereby can provide sufficient disinfection on hands without frequent use (See [0066]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Okamoto et al with Bennett et al to arrive at the instant invention. It would have been obvious to do so because Bennett et al and Okamoto et al teach preparing antimicrobial compositions with approved level of antimicrobial activity. While Bennett et al teach that the composition may comprise multiple antimicrobial agents, they do not specifically disclose a metal ion source such as zinc. However, Okamoto et al disclose that zinc is a very effective antimicrobial agent and disclose excellent antimicrobial formulations comprising ethanol and zinc. As such one of ordinary skill in the art would have been motivated to have chosen zinc as one of the recited antimicrobial agents of Bennett et al with a reasonable expectation of success.  
Bennett et al teach that the required constituents are mixed together as known in the art. 
The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. 
 Furthermore, it has been held that “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980).  
In re Sussman, 1943 C.D. 518. 

Claim 12-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett et al (US 20100233098) in view of Okamoto et al (US 20100151046) and Modak et al (US 20100216889).

Bennett et al and Okamoto et al’s teaching are delineated above and incorporated herein. The combined references are silent with regard to the antimicrobial composition comprising less than 20% of alcohol (ethanol).  This is known in the art as shown by Modak et al. 

Modak et al teach prolonged effect disinfectant cleanser composition comprising one or more cationic antiseptic agents, a film-forming cationic emulsifying agent, a dispersing auxiliary solvent, a solvent system, and optionally an alkanediol (See abstract and [0020]).
The said compositions may comprise between 5 and 20% ethanol and a zinc salt such as lactate or gluconate (See [0054] and [0056]-[0058]). 
Modak et al teach that the said disinfectant solutions may be made by any known method for formulating disinfectant compositions. For example, concentrated stock solutions of each component, or a combination of any two or more components, may be dissolve each component in the same solvent/solution. Here one would first dissolve that component which either enhances or has the least negative effect on solubility of the remaining components to be added. Yet another alternative is to prepare a pre-mix of any two or more or all of the components and add that to the solvent (See [0038]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Okamoto et al and Modak et al with Bennett et al to arrive at the instant invention. It would have been obvious to do so because Bennett et al, Okamoto et al and Modak et al teach preparing antimicrobial compositions with approved level of antimicrobial activity. While Bennett et al teach that the composition may comprise multiple antimicrobial agents, they do not specifically disclose a metal ion source such as zinc. However, Okamoto et al disclose that zinc is a very effective antimicrobial agent and disclose excellent antimicrobial formulations comprising ethanol and zinc. Also Bennett et al teach ethanol present in amounts of from about 40%, while Modak et al teach ethanol in an amount of from 5 to 20% in combination with other antimicrobial agents such as zinc salts. As such one of ordinary skill in the art would have been motivated to have chosen Okamoto et al’s zinc as one of the recited antimicrobial agents of Bennett et al with a reasonable expectation of success and a lower amounts of ethanol as taught by Modak et al with a reasonable expectation of success.   

The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. 
 Furthermore, it has been held that “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980).  
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518. 

Claims 12, 15, 18-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett et al (US 20100233098) in view of Crudden (US 20090047364). 

Bennett et al’s teachings are delineated above and incorporated herein. Bennett et al disclose formulations for disinfecting surfaces comprising one or more antimicrobial 

Crudden teach a method of disinfecting surfaces said method comprising applying a disinfectant solution to surface to be disinfected and allowing the solvent to evaporate or wiping the excess solution from the surface after a period of time wherein the solution is an antimicrobial metal ion-acid solution (see abstract).
It is disclosed that the second critical component of the disinfectant solutions is the antimicrobial metal ion: more aptly its metal ion source. Suitable metal ions include silver, copper, zinc (see [0016]).  Suitable compounds used as metal ion sources include silver citrate, copper citrate and zinc citrate, silver nitrate, copper sulfate and zinc oxide (See [0020]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Crudden with Bennett et al to arrive at the instant invention. It would have been obvious to do so because Bennett et al and Crudden teach antimicrobial compositions with approved level of antimicrobial activity. While Bennett et al teach that the composition may comprise multiple antimicrobial agents, they do not specifically disclose a metal ion source such as zinc. However, Crudden disclose that metal ions such as zinc and copper are very effective antimicrobial agents. As such one of ordinary skill in the art would have been motivated 
The courts have held that “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980).  See MPEP 2144.06 entitled Art Recognized Equivalence for the Same Purpose.
In other words, the prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,660,331 in view of Modak et al (US 20100216889). 

More specifically the examined claims are drawn to a method of producing an inanimate surface treatment composition comprising ethanol and a zinc ion source, wherein the concentration of ethanol is less than 40% or from above 0 to 20%.
 The reference claims are drawn to a sprayable, pressurized inanimate surface treatment composition which imparts a microbicidal benefit to treated surfaces which composition comprises: a zinc ion source material which releases zinc ions into the treatment composition; ethanol in an amount not in excess of 40% wt of the composition; propellant; water; optionally, one or more further constituents which impart one or more advantageous technical or aesthetic benefits to the compositions; wherein the composition has a pH of about 8 to about 11, wherein the surface treatment composition is characterized in exhibiting at log 10 reduction of poliovirus type 1 (Sabin) ("PV1") of 3 or more when tested against one or more challenge microorganisms, according to one or more of the stated standardized test protocols. The claims are also drawn to a process for providing a disinfecting treatment of hard surfaces. 
The difference between examined claims and reference claims is that examined claims are drawn to a method of making a composition while the reference claims are drawn to the composition. However the differences would have been obvious to one of ordinary skill in the art, especially in view of Modak et al which teach that the said compositions may be made by any known process in the art. In other words, the compositions of the reference Patent were necessarily made by a method for producing .   

Claims 12-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,238,105 in view of Modak et al (US 20100216889). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Modak et al. 
More specifically the examined claims are drawn to a method of producing an inanimate surface treatment composition comprising ethanol and a zinc ion source, wherein the concentration of ethanol is less than 40% or from above 0 to 20%.
The reference claims are drawn to a sprayable, pressurized inanimate surface treatment composition which imparts a microbicidal benefit to treated surfaces which composition comprises: a zinc ion source material which releases zinc ions into the treatment composition; ethanol in an amount not in excess of 40% wt. of the composition; propellant; water; optionally, one or more further constituents which impart one or more advantageous technical or aesthetic benefits to the compositions; wherein the composition has a pH of about 8 to about 11, wherein the surface treatment composition is characterized in exhibiting at log 10 reduction of poliovirus type 1 (Sabin) ("PV1") of 3 or more when tested against one or more challenge microorganisms, 
The difference between examined claims and reference claims is that examined claims are drawn to a method of making a composition while the reference claims are drawn to the composition. However the differences would have been obvious to one of ordinary skill in the art, especially in view of Modak et al which teach that the said compositions may be made by any known process in the art. In other words, the compositions of the reference Patent were necessarily made by a method for producing that may be the process claimed in the examined Application.  As such the method of making the composition and the composition are related. In other words, the composition is rendered obvious by the method.   

Claims 12-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,565,858 in view of Modak et al (US 20100216889). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Modak et al. 
More specifically the examined claims are drawn to a method of producing an inanimate surface treatment composition comprising ethanol and a zinc ion source, wherein the concentration of ethanol is less than 40% or from above 0 to 20%.

10 reduction of poliovirus type 1 (Sabin) when tested according to one or more of the stated standardized test protocols. The claims are also drawn to a process for providing a disinfecting treatment of hard surfaces. 
The difference between examined claims and reference claims is that examined claims are drawn to a method of making a composition while the reference claims are drawn to the composition. However the differences would have been obvious to one of ordinary skill in the art, especially in view of Modak et al which teach that the said compositions may be made by any known process in the art. In other words, the compositions of the reference Patent were necessarily made by a method for producing that may be the process claimed in the examined Application.  As such the method of making the composition and the composition are related. In other words, the composition is rendered obvious by the method.   

Claims 12-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,775,356 in view of Modak et al (US 20100216889). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Modak et al. 
More specifically the examined claims are drawn to a method of producing an inanimate surface treatment composition comprising ethanol and a zinc ion source, wherein the concentration of ethanol is less than 40% or from above 0 to 20%.
The reference claims are drawn to a transparent liquid, inanimate surface treatment composition which imparts virucidal benefit to inanimate surfaces treated with said composition which composition comprises: a zinc source material which releases zinc ions into the treatment composition; about 35% wt. to 50% wt. of at least one C1-C6 alkyl aliphatic monohydric alcohol, at least one quaternary ammonium compound; water; optionally, one or more detersive surfactants; optionally, one or more further constituents which impart one or more advantageous technical or aesthetic benefits to the compositions; wherein the composition has a pH of at about 7 to about 11, wherein the surface treatment composition is characterized in exhibiting a reduction of at least 3 log10 against poliovirus type 1 (Sabin) ("PV1") according to ASTM E1052 Standard Test Method for Efficacy of Antimicrobial Agents against Viruses in Suspension. The claims are also drawn to a process for providing a disinfecting treatment of hard surfaces. 
The difference between examined claims and reference claims is that examined claims are drawn to a method of making a composition while the reference claims are .   

Claims 12-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,615,582 in view of Modak et al (US 20100216889). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Modak et al. 
More specifically the examined claims are drawn to a method of producing an inanimate surface treatment composition comprising ethanol and a zinc ion source, wherein the concentration of ethanol is less than 40% or from above 0 to 20%.
The reference claims are drawn to a transparent, sprayable, pressurized, liquid, inanimate surface treatment composition which imparts a microbicidal benefit to such treated surfaces which composition comprises the following constituents: a zinc source material which releases zinc ions into the treatment composition; 40-50% wt. of at least one lower alkyl aliphatic monohydric alcohol selected from C1-C3 monohydric alcohols, and wherein ethanol is the predominant or sole lower C.sub.1-C.sub.3 monohydric 
The difference between examined claims and reference claims is that examined claims are drawn to a method of making a composition while the reference claims are drawn to the composition. However the differences would have been obvious to one of ordinary skill in the art, especially in view of Modak et al which teach that the said compositions may be made by any known process in the art. In other words, the compositions of the reference Patent were necessarily made by a method for producing that may be the process claimed in the examined Application.  As such the method of making the composition and the composition are related. In other words, the composition is rendered obvious by the method.   

Claims 12-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,877,698 in view of Modak et al (US 20100216889). 

More specifically the examined claims are drawn to a method of producing an inanimate surface treatment composition comprising ethanol and a zinc ion source, wherein the concentration of ethanol is less than 40% or from above 0 to 20%.
The reference claims are drawn to a hard surface treatment composition which is effective in providing reduction of Poliovirus (Type I) comprising : (a) 40%-70% wt of an alcohol constituent (b) 0.01-5% wt of an effective amount of a pH adjusting agent such that the pH range of the composition is 10 or greater; (c) water to provide to 100% wt of the composition; and, 0.01-0.1% wt a non-chloride ion containing quaternary ammonium antimicrobial, (d) optionally, one or more further constituents selected from the group consisting of further antimicrobials, surfactants, propellants, pH buffers, organic acids, etc, wherein the compositions exhibit a reduction of at least 1 log 10 of Poliovirus (Type I). The claims are also drawn to a process for providing a disinfecting treatment of hard surfaces. 
One difference between examined claims and reference claims is that examined claims are drawn to a method of making a composition while the reference claims are drawn to the composition. However the differences would have been obvious to one of ordinary skill in the art, especially in view of Modak et al which teach that the said compositions may be made by any known process in the art. In other words, the compositions of the reference Patent were necessarily made by a method for producing that may be the process claimed in the examined Application.  As such the method of 
The other difference is that while reference claims recite presence of antimicrobials, they do not recite zinc ion source. This however would have been obvious over the reference claims in view of Modak et al which teach a disinfecting composition comprising ethanol, at low dose and antimicrobials including zinc. 

Claims 12-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,915,210 in view of Modak et al (US 20100216889). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Modak et al. 
More specifically the examined claims are drawn to a method of producing an inanimate surface treatment composition comprising ethanol and a zinc ion source, wherein the concentration of ethanol is less than 40% or from above 0 to 20%.
The reference claims are drawn to a hard surface treatment composition effective in providing Poliovirus (Type I) reduction consisting of: ethanol in an amount of from about 45-70% wt.; 0.01-5% wt. of a pH adjusting agent such that the pH range of the composition is from about 7.0 to about 13.0; and water; and further, optionally, one or more constituents selected from the group consisting of: corrosion inhibitors, perfumes, perfume carriers, deodorants, organic solvents, surfactants other than quaternary ammonium compounds which act as germicides, propellants, pH buffers, organic acids, fungicides, film-forming polymers and anti-oxidants; and further optionally one or more antimicrobials. The claims are also drawn to a process for providing a disinfecting treatment of hard surfaces. 

The other difference is that while reference claims recite presence of antimicrobials, they do not recite zinc ion source. This however would have been obvious over the reference claims in view of Modak et al which teach a disinfecting composition comprising ethanol, at low dose and antimicrobials including zinc. 

Claims 12-28 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                         /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616